FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CURTIS S. THOMPSON,                              No. 12-35126

               Plaintiff - Appellant,            D.C. No. 2:05-cv-02064-JLR

  v.
                                                 MEMORANDUM*
OFFICER BURACH, King County Jail; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Curtis S. Thompson, a Washington state prisoner, appeals pro se from the

district court’s summary judgment and judgment following a bench trial in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B),

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and summary

judgment, Toguchi v Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We review de

novo a district court’s conclusions of law and for clear error its findings of fact

following a bench trial. OneBeacon Ins. Co. v. Haas Indus., Inc., 634 F.3d 1092,

1096 (9th Cir. 2011). We may affirm on any ground supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Thompson’s claims against the

supervisory defendants because Thompson failed to allege facts demonstrating

their personal involvement in any constitutional violation or a causal connection

between their conduct and any such violation. See Starr v. Baca, 652 F.3d 1202,

1207 (9th Cir. 2011) (“A defendant may be held liable as a supervisor under

§ 1983 if there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.” (citation and

internal quotation marks omitted)).

      The district court properly dismissed Thompson’s claims against the Seattle

Police Department, King County Prosecutor’s Office, and the King County Jail

alleging municipal liability because Thompson did not allege facts demonstrating


                                           2                                     12-35126
that defendants’ actions were the result of an official policy or custom. See Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978).

      The district court properly dismissed Thompson’s claims against prosecutors

in his criminal proceedings on the basis of prosecutorial immunity. See Imbler v.

Pachtman, 424 U.S. 409, 431 (1976) (prosecutors are entitled to absolute immunity

under § 1983 for “initiating a prosecution and . . . presenting the State’s case”).

      The district court properly granted summary judgment as to defendant Higa

because Thompson failed to raise a genuine dispute of material fact as to whether it

was not objectively reasonable for Higa to hit him with a flashlight to effectuate his

arrest. See Graham v. Connor, 490 U.S. 386, 395-97 (1989) (setting forth the

objective reasonableness standard). To the extent that Thompson challenges the

district court’s denial of leave to amend his complaint to add the second arresting

officer, the district court did not abuse its discretion because it had already

determined that Thompson’s rights had not been violated. See Thinket Ink Info.

Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004)

(dismissal without leave to amend is proper where the complaint cannot be saved

by any amendment).

      Denial of judgment for Thompson following the bench trial was proper

because Thompson failed to demonstrate by a preponderance of the evidence that


                                            3                                     12-35126
the remaining defendants used excessive force when they attempted to restrain and

subdue Thompson with the use of pepper spray and counter-joint techniques. See

Graham, 490 U.S. at 395-97.

      The district court did not abuse its discretion by denying Thompson’s

motion to appoint counsel because Thompson failed to show exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion by denying Thompson’s

motion for recusal. See Taylor v. Regents of the Univ. of Cal., 993 F.2d 710, 712-

13 (9th Cir. 1993) (per curiam) (applying abuse of discretion standard of review

and noting that adverse rulings alone are insufficient to demonstrate judicial bias).

      Thompson’s contentions that the district court erred in denying his motions

to compel discovery, in its evidentiary rulings, and in its trial management

decisions, are unpersuasive.

      AFFIRMED.




                                           4                                    12-35126